     Case 4:19-cv-03662-HSG Document 27 Filed 12/30/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


ALTAIR LOGIX LLC,                                     Case No.: 4:19-cv-01596-HSG

                      Plaintiff,                      ORDER TO DISMISS AMPRO
                                                      ADLINK TECHNOLOGY, INC WITH
v.                                                    PREJUDICE PURSUANT TO RULE
AMPRO ADLINK TECHNOLOGY, INC,                         41(A)(2) AND TO DISMISS
                                                      COUNTERCLAIMS WITHOUT
                      Defendant.                      PREJUDICE

                                                      Judge: Hon. Haywood S. Gilliam, Jr.


        The Stipulation to Dismiss Ampro ADLINK Technology, Inc. With Prejudice Pursuant to

Rule 41(a)(2) and to Dismiss Counterclaims Without Prejudice, which requests dismissal of all

claims and counterclaims asserted between Plaintiff Altair Logix LLC and Defendant Ampro

ADLINK Technology, Inc., is GRANTED.

        It is therefore ORDERED, ADJUDGED AND DECREED that all claims asserted in this

suit by Plaintiff Altair Logix LLC are hereby DISMISSED WITH PREJUDICE, and all

counterclaims asserted by Defendant Ampro ADLINK Technology, Inc., are hereby

DISMISSED WITHOUT PREJUDICE.

        It is further ORDERED that all costs, expenses and attorneys’ fees are to be borne by the

party that incurred them.

        IT IS SO ORDERED.




DATED: 12/30/2019
                                                    United States District Judge
